Title: To Thomas Jefferson from F. McC., 4 July 1808
From: McC., F.
To: Jefferson, Thomas


                  
                     
                        4 July 1808
                     
                  
                  To
                  His Excellency,
                  Thomas Jefferson,
                  
                     President of the United States:
                  This Ode, Commemorative of American
                  Independence,
                  Is most humbly Inscribed, &c. &c.—
                  
                  Awake you sons of War and Fame,
                  See Phœbus ushers in the Day;
                   Diffusing wide his radiant flame,
                  
Like him your inbred worth display.
                  
                  July the fourth those deeds proclaim,
                  Which birth gave a Free Nation!
                  Immense! be this no fabl’d theme,
                  ’Twas Freedom’s vast creation.
                  
                  Of Freedom sing, ordain’d by just applause,
                  Offspring of Heav’n, to guard Great Nature’s laws:
                  There long decreed, Omnipotence ordain’d,
                  to Man on Earth, the sacred Deed proclaim’d:
                  By Reason sent, Columbia ’tis thy boast,
                  Apald! see tyrant Nations tremble round their coast!
                  Hence Heroes, whom, in Nature’s cause have borne,
                  The conqu’ring sword, and laurels won, adorn;
                  In Freedom’s cause, sublime the sacred theme,
                  To Glory’s summit, none more than Freeman claim
                  Urg’d by thee Reason, of the sacred kind,
                  Illustrious lives the Philantrophic Mind!
                  Thee Truth inspire, thro’ time the Lyric song,
                  Eraptur’d still, resound their praise along;
                  ’Till time’s no more. Columbia since that day,
                  Thee freedom gave, thy Heroes can display;
                  Whom Heav’n-inspir’d, first caught the live-long flame,
                  In Mem’ry’s page, view each immortal name:
                  View, and revere! those aspects looking down,
                  Majestically great, see here their vast renown:
                  Midst Valour’s sons, where deeds courageous shine;
                  Of sordid motives, none shade th’ historic line;
                  See speaking canvas breathes each Soul Divine!
                  Not Av’rice, Envy, nor Ambition more,
                  
Their name can echo round their native shore:
                  Nor where th’ Atlantic, or the polar main,
                  Encircles or assaults, their glory still remain
                  Unobscur’d. Genii of the Just, with Candour hold to view,
                  Th’ important truth, let Worlds unborn pursue;
                  While echoing Sonnets, them shall Vict’ry ring,
                  Immortal theme, shall Freeman ever sing;
                  For ever welcome in this happy morn,
                  For ever shall, each common object, scorn.
                  
                  
                     Auspicious Morn! which to our States gave birth,
                  
                  
                     Blend ev’ry joy, each glad’ning scene adorn;
                  
                  
                     Thy ambient odours, raise aloft from Earth,
                  
                  
                     Spread wide thy friendly Sweets, without a thorn,
                  
                  
                     So the blest Guardian of Columbia,
                  
                  
                     Immortal Liberty! triumphant stands;
                  
                  
                     And glad beholds, void of dismay,
                  
                  
                     Her energetic warlike sons.
                  
                     Whose martial columns glow, on this auspicious day,
                  To crush the Foe, and Nature’s display;
                  From Main to Georgia’s fertile bounds,
                  Lov’d Freedom circles, still the Sister Grounds:
                  Lov’d and more lov’d, indulgent Heav’n sent,
                  While tyrant Nations dread the just event:
                  Th’ event still awful?—cross th’ Atlantic main,
                  See jealous Europe† griping inward pain,
                  Her Lynx-eye viewing Columbia’s vast domain.
                  Yet circumspect the Dame, her freedom vastly wide,
                  Sees impious Av’rice swell Atlantic’s tide
                  Blood-staind!—abhor, love Freedom, and defy,
                  That unborn Freemen may, your native worth descry:
                  From age to age, the fame be ever told,
                  Again we say, love Freedom more than gold.
                  With thee Futurity, the Chief whose potent arm,
                  Or, mind impartial, Envy’s hosts disarm:
                  We boast. A momentary gloom——
                  Yet unprovok’d? Peace shall again resume,
                  Her blissful reign, gave by Great Washington,
                  And long unsullied kept, by the mild Jefferson:
                  Yet, potent to punish, as the Lion bold,
                  When Tyranny would rush, to gore his Country’s- fold?
                  That, whence decended, this, by whom maintain’d?
                  That, Liberty  immortal? Virtue pure, obtain’d.
                  
                  
                     F. McC
                     
                  
                  
                     
                        Presented, July 4, 1808.
                     
                     
                        —33rd. year of American Independence.
                     
                     
                        Long Live The Commonwealth!
                     
                  
                     
                     
                  
                  
                     Alluding to the jealousy of France and England, respecting the neutrality of the United States.
                  
                  
    Respecting the uncertainty of an adjustment of our National rights with England:—its influence in continuing the embargo, &c


               